DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Radlinski et al. (US 2007/0294225) hereinafter Radlinski in view of Fox (US 2014/0379708), and further in view of Miller et al. (US 2015/0317320) hereinafter Miller.

In claim 1, Radlinski discloses “A method for processing a response from a service, the method comprising: 
modifying, by one or more computer processors, a first response to create a diverse second response, responsive to determining that a plurality of extracted text content from the first response is not diverse wherein the diverse second response comprises a user-specified number of themes ([0027], the result diversification component 104 can facilitate differentiating results based on a dimension of diversity related to document topics; thus, the result diversification component 104 can facilitate obtaining documents  a level of diversity within a set of search results generated by the result diversification component 104 can be manually and/or automatically modified. The result diversification component 104 can obtain a user input (e.g., by way of the interface component 102, .  . . ) that alters the level of diversity associated with the search results.  Further, such user input can include information related to dimension(s) of diversity to employ, minimum number(s) of disparate categories of results included in the set of search results, and the like. The result diversification component 104 can utilize a predetermined level of diversity that corresponds to utilizing certain dimension(s) of diversity, minimum number(s) of different categories of results provided in the set of search results, etc. Moreover, the result diversification component 104 can automatically adjust the diversity level within a set of search results, and therefore, effectuate corresponding modifications related to the dimension(s) of diversity employed and/or constraints pertaining to number(s) of differing categories)”.
Radlinski does not appear to explicitly disclose however, Fox discloses “wherein the modifying comprises replacing a portion of the first response with a plurality of additional content obtained from one or more enrichment services ([0031] the change to the search relevance score 206 of items 133 in the brand group Armitron has caused items 133C-133F to each move up in the relevance ranking.  As a result of this change in ranking, diversity along the price dimension was improved.  Specifically, whereas only three of the four brand similarity groups appeared in the five most relevant items 133 of the initial search results 200A (FIG. 2A), all four brand similarity groups appear in the five most relevant items 133 after one round of search diversity processing (FIG. 2B) [0037] the search engine application 112 performs a search using the search query obtained in box 303, producing a set of search results.  The search diversity module 115 begins processing the initial set of search results as follows.  At box 309, the search diversity module 115 identifies the most relevant of the search results based on the search relevance score 206 (FIG. 2) that is associated with each search result.  Next, at box 312, the search diversity module 115 includes the most relevant result, identified at box 309, in a set of relevant search results [0038] At box 315, the search diversity module 115 identifies those search results that are similar to the most relevant result which was identified at box 309 [0041] At box 321, the search diversity module 115 determines whether sufficient search diversity has been obtained)”.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Radlinski and Fox, the suggestion/motivation for doing so would have been to provide a method of increasing diversity among search results produced by a search query ([0008]).
Radlinski and Fox do not appear to explicitly disclose however, Miller discloses “identifying one or more lacking themes in a first response ([0066] Each of the documents in the result set may include one or more terms identified as "core terms" for the document, which may be indicative of terms that summarize the content or focus of the document or terms that indicate important concepts within the document);
wherein the additional content is associated with the one or more lacking themes, and wherein the lacking themes comprise one or more themes which possess the least amount of text content that matches the extracted text content ([0066] The query to core terms ratio may be calculated by dividing the number of query terms with the number of core terms in the document that are also query terms.  A document with a lower query to core terms ratio is likely to be more relevant to a given search query.  In some embodiments, the query to core terms ratio may be calculated by dividing the number of query terms with the number of core terms in the document that are also query terms or synonyms of the query terms.  The estimated relevance score may then be calculated based on the query to core terms ratio for one or more of the documents in the result set)”   
Hence, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine Radlinski, Fox and Miller, the suggestion/motivation for doing so would have been to provide an improved method for displaying estimated relevance indicators for result sets of documents and for displaying query visualizations (Abstract).

Claim 2 (Cancelled)

In claim 3, Fox teaches 
The method of claim 1, wherein the diverse second response further comprises at least one theme of the user-specified number of themes which has an associated significance score exceeding a threshold, wherein the significance score represents an extent to which the theme is related to a user's query ([0029] Each of the items 133A-133J also has a search relevance score 206A-J. The search relevance score 206 describes how relevant a particular search result is to the user's search query [0030] the most relevant item is item 133A, which has the highest search relevance score 206 of 92.  The search diversity module 115 uses the diversity dimension to determine to which latent group the most relevant item 133 belongs.  The diversity dimension in this embodiment is brand similarity, and the latent brand group which includes the most relevant item 133A is the brand group Armitron.  Having determined the latent group, the search diversity module 115 then reduces the search relevance score 206 of other items 133 in that latent group.  Thus, in this example scenario the search diversity module 115 reduces the search relevance score 206 of the other items 133 in the brand group Armitron by reducing item 133C from 83 to 72).  

In claim 4, Radlinski teaches 
The method of claim 1, further comprising: 
obtaining, by one or more computer processors, one or more schemas for the service ([0024] The result diversification component 104 can facilitate generating such diversity by way of enforcing constraints related to one or more dimensions of diversity for the set of search results yielded by the search engine 106 [0028] the result diversification component 104 can provide a constraint to the search engine 106 that requests a minimum number of disparate document types (e.g., web pages, news articles, .pdf files, .html files, sound files, picture files, video files, .  . . ) to be included within the set of search results. The result diversification component 104 can enforce various constraints to generate variety within the set of results yielded by the search engine 106); 
extracting, by one or more computer processors, text content from the first response using the one or more schemas obtained for the service ([0028] the query can be altered to request results varied based on any dimension of diversity such as, for instance, having any number of disparate topics, types, genres, domains, ages, locations, commercial characteristics, user intents, etc. a query for "traffic" obtained by the result diversification component 104 can be altered to request results for "traffic" with at least N different topics included in the set, where N can be any integer); and 
parsing, by one or more computer processors, the extracted text content from the first response into a plurality of text elements ([0028] The search engine 106 can be provided with the query as obtained by the interface component 102 and the result diversification component 104 can provide disparate data related to one or more dimensions of diversity, which can be employed by the search engine 106 in connection with generating the set of search results).  

In claim 5, Fox teaches 
The method of claim 3, further comprising: 
modifying, responsive to determining that the first response is not significant, the first response to create a second response that is significant, wherein a response is significant if the significance score of at least one theme in the response exceeds a threshold ([0029] Each of the items 133A-133J also has a search relevance score 206A-J. The search relevance score 206 describes how relevant a particular search result is to the user's search query [0030] the most relevant item is item 133A, which has the highest search relevance score 206 of 92.  The search diversity module 115 uses the diversity dimension to determine to which latent group the most relevant item 133 belongs.  As noted above, the diversity dimension in this embodiment is brand similarity, and the latent brand group which includes the most relevant item 133A is the brand group Armitron.  Having determined the latent group, the search diversity module 115 then reduces the search relevance score 206 of other items 133 in that latent group.  Thus, in this example scenario the search diversity module 115 reduces the search relevance score 206 of the other items 133 in the brand group Armitron by reducing item 133C from 83 to 72).  

In claim 6, Fox teaches 
The method of claim 1, further comprising: 
identifying an enrichment service of the one or more of the enrichment services as censoring the additional content based on comparing a plurality of responses received from the enrichment service in response to sending a single query to the enrichment service multiple times through a plurality of connection paths ([0042] the number of iterations of box 309, 312, 315, and 318 is compared to a predetermined number and diversity processing stops when this predetermined number of iterations has been reached.  In some embodiments, sufficient search diversity is determined based on how many latent groups are represented in the N most relevant search results, where N is a predetermined number.  As one example, if price similarity is used as the diversity dimension, and four latent price groups are identified, the appearance of all four latent groups in the top ten search results may be considered sufficient diversity.  As another 
example, the appearance of three of the four latent price groups in the top ten search results may be considered sufficient diversity.  As yet another example, two of the four latent price groups in the top five search results may be considered sufficient diversity.  Other suitable criteria for determining sufficient search diversity can also be used as should be appreciated).  

In claim 7, Radlinski teaches 
The method of claim 1, wherein the additional content is pre-fetched from the enrichment service ([0051] the intelligent component 702 can provide algorithms for reasoning about or infer states of the system, environment, and/or user from a set of observations as captured via events and/or data.  Inference can be employed to identify a specific context or action, or can generate a probability distribution over states, for example.  The inference can be probabilistic--that is, the computation of a probability distribution over states of interest based on a consideration of data and events).  

In claim 8, Radlinski teaches 
The method of claim 1, further comprising: 
creating, by one or more computer processors, a service entry for the service comprising identification information, accessibility information, and capability information for the service ([0049] the server component 602 can receive queries effectuated by users employing the client components 604-608, the server component 602 can obtain profile and/or demographic information to facilitate personalizing search results for an end user by way of employing the personalization component 202); 
creating, by one or more computer processors, a service entry for the enrichment service comprising identification information, accessibility information, and capability information for the enrichment service; and storing the service entries for the service and the enrichment service in a database ([0049] The result diversification component 104 can enable returning a diverse set of search results obtained with the search engine 106 and/or a personalized set of search results yielded by the personalization component 202.  By way of example, the server based approach can enable personalization to be provided at numerous locations with relative uniformity as compared to client side personalization).  

In claim 9, Radlinski teaches 
The method of claim 1, wherein the diverse second response further comprises
a user-specified number of refinements, wherein the refinements comprise a plurality of text elements that modify a theme ([0047] the user tailoring component 502 can determine a user's interests (e.g., by evaluating user history, a current context, recent 
communications, a profile, demographic information, .  . . ). Thereafter, the user tailoring component 502 can identify reformulations stored within the query-query reformulation store 404 conducted by any number of users with similar interests.  Thereafter, the intent evaluation component 402 can utilize the identified reformulation related information in connection with the search engine 106 to yield a set of diversified results.  Thus, the user tailoring component 502 can enable employing a subset of the data from the query-query reformulation store 404 to generate the set of search results).

Claims 10, 12-16 are essentially same as claims 1, 3-6 and 8 except that they recite claimed invention as a computer program product and are rejected for the same reasons as applied hereinabove.

Claim 11 (Cancelled)

Claims 17-20 are essentially same as claims 1 and 4-6 except that they recite claimed invention as a system and are rejected for the same reasons as applied hereinabove.

Response to Arguments
7.	The nonstatutory obviousness-type double patenting rejection have been withdrawn because the claims have been amended.
8.	With respect to claims 1, 3-10 and 12-20, the Applicant has amended the claims to recite the limitations underlined above; however, upon further search and consideration, a new ground(s) of rejections is made in view of newly found prior art Miller et al. (US 2015/0317320).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAWEN A PENG/Primary Examiner, Art Unit 2158